UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-8041


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEMONZE E. FORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:03-cr-01094-HFF-14; 7:06-cv-02148-HFF)


Submitted:    December 1, 2008              Decided:   December 22, 2008


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Remanded by unpublished per curiam opinion.


Lemonze E. Ford, Appellant Pro Se.     Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Lemonze E. Ford seeks to appeal the district court’s

order denying his 28 U.S.C.A. § 2255 (West 2000 & Supp. 2008)

motion.     For the reasons that follow, we remand to the district

court.

             In   civil    cases       in    which    the   United     States    or    its

officer or agency is a party, parties have sixty days after the

entry of the district court’s final judgment or order to note an

appeal.      Fed. R. App. P. 4(a)(1)(B).                    A district court may

extend the time to appeal upon a motion filed within thirty days

after     expiration      of     the    prescribed      time    and    a   showing      of

excusable       neglect    or     good      cause.       This    appeal       period   is

“mandatory      and   jurisdictional.”               Browder    v.    Dir.,    Dep’t    of

Corr.,    434     U.S.    257,    264       (1978)   (quoting    United       States   v.

Robinson, 361 U.S. 220, 229 (1960)).

             The district court’s order was filed and entered on

its docket on July 10, 2008.                 The district court received Ford’s

notice of appeal on September 22, 2008, which was after the

sixty-day appeal period expired but before the expiration of the

thirty-day excusable neglect period.                    In his notice of appeal,

Ford stated that he received the July 10 order “several weeks

late,” and he requests permission to file a “timely notice” of

appeal.     We liberally construe Ford’s pro se filing as a motion

for an extension of time to file his appeal.

                                              2
           Because   the    notice   of   appeal   was   filed   within   the

excusable neglect period and because the district court has not

ruled on the motion for extension, we remand this case to the

district court for the limited purpose of enabling the district

court to determine whether Ford has shown excusable neglect or

good   cause   warranting    an   extension   of   the   sixty-day   appeal

period.   The record, as supplemented, will then be returned to

this court for further consideration.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   REMANDED




                                     3